Citation Nr: 1719556	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to March 1980.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, additional development is required before the Veteran's claim can be decided on the merits. 

To date, the Veteran has not been afforded a VA examination with respect to his claim for entitlement to service connection for asthma.  In the present case, the Veteran has a current diagnosis of asthma and there is evidence in the Veteran's service treatment records that indicate the possibility of the onset of his current disability in service.  Moreover, the Board finds that the current evidence of record does not contain sufficient competent medical evidence to decide the service connection claim as it stands.  Therefore, the Board finds that providing the Veteran with an examination for the purposes of determining the etiology of the Veteran's current disability is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2016);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the appeal is in remand status, the AOJ should also obtain and associate with the Veteran's claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103(A)(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the San Juan VAMC from February 2017 to present. 

2.  Send a letter to the Veteran inquiring about any VA or private treatment records dated prior to November 2006 and ask him to provide the location and dates of treatment.  If the Veteran indicates that he received VA treatment prior to November 2006, obtain and associate any outstanding VA treatment records with his claims file.  If necessary, obtain authorizations from the Veteran and associate any outstanding private treatment records with the claims file.  

3.  Regardless of whether any additional records are received pursuant to item 2, above, schedule the Veteran for a VA examination with the appropriate personnel to determine the etiology of his asthma.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner and after a review of the record, the examiner is asked to provide the following opinions: 

a.  Whether it is at least as likely as not that the Veteran's current asthma disability is related to the Veteran's active duty service. 

b.  Whether it is at least as likely as not that the Veteran's documented in-service treatment for "wheezing" and "difficulty breathing" in November and December of 1979 represented the early onset of the Veteran's asthma that was diagnosed after service. 


In offering the opinions requested, the examiner must acknowledge any statements made by the Veteran as to the onset of his asthma and any continued treatment since being released from service. 

A complete rationale must be provided for all findings and conclusions reached.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required. 

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


